In a negligence action to recover damages for personal injury, defendant Church of the Sacred Heart appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Dutchess County, entered December 8, 1965, as is in plaintiff’s favor against it, upon a jury verdict. Judgment, insofar as appealed from, affirmed, with costs. The evidence offered by plaintiff on the issues of negligence and contributory negligence was prima facie sufficient to warrant submission of the issues to the jury. Where, as here, the verdict was not against the weight of the credible evidence, it will not be disturbed (Triggs v. Advance Trucking Corp., 23 A D 2d 777). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.